Citation Nr: 0325748	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  03-05 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of injury to 
penis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an adverse decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, dated in October 2002, which, in pertinent part, 
denied the veteran's claim of entitlement to service 
connection for residuals of an injury to the penis. 

The veteran also appealed that part of the RO's October 2002 
decision denying service connection for post-traumatic stress 
disorder (PTSD).  In April 2003, the RO granted service 
connection for PTSD.  As the veteran has not appealed the 
rating assigned for his PTSD, that issue is not before the 
Board at this time.  See, e.g., Grantham v. Brown, 114 F. 3d 
1156 (1997).


REMAND

The veteran contends that he sustained an injury to his penis 
while on active duty, which caused his current Peyronie's 
Disease and erectile dysfunction.  The only service medical 
record in the claims file is a report of a June 1952 
separation examination, which revealed that the veteran had a 
mild varicocele and a nodule on the shaft of the penis at 
that time.  Private medical records dated in recent years 
indicate a history of erectile dysfunction following 
unidentified surgery in 1970, a transurethral resection of 
the prostate for benign prostates hypertrophy in 2001, and a 
diagnosis of Peyronie's Disease.  

While the only service medical record in the claims file does 
not indicate a history of in-service trauma involving the 
penis, in addition to the findings reported on the separation 
examination noted above, there may be additional service 
medical records that have not been obtained.  Moreover, an 
Army DD-214 shows that the veteran received the Combat 
Infantryman's Badge and, therefore, he engaged in combat with 
the enemy.  In the case of a combat veteran, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2003).  However, the reduced evidentiary burden 
only applies to the question of service incurrence, and not 
to the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).  While there is competent 
evidence of a current disability, there is no medical 
evidence of the contended nexus.

As to the question of nexus, the Board notes that, under 
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c)(4) 
(2003), a medical examination or medical opinion is necessary 
when  the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but does contain competent medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; and establishes that the veteran suffered an 
event, injury or disease in service, and indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  

In view of the foregoing, it is the Board's judgment that a 
medical examination that includes an opinion addressing the 
contended causal relationship is warranted.  Id.  

The Board also notes that the veteran's service medical 
records appear to be incomplete.  In response to an RO 
request for records, the National Personnel Records Center 
(NPRC) noted that it could not identify a record based on the 
information furnished.  It is unclear whether the veteran's 
records are presumed lost in the 1973 NPRC fire.  The RO 
should make another attempt to secure any service medical 
records that may be available and, if these records were lost 
in the NPRC fire, such should be confirmed.

The RO should also ensure compliance with the requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 
5100 et seq. (West 2002), to include its notification 
requirements.  

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim. 

2.  The RO should make another attempt to 
secure any additional service medical 
records of the veteran that may be 
available through official channels.  If 
the service medical records are 
unavailable or if they were destroyed in 
the NPRC fire in 1973, the RO should so 
note in the veteran's claims folder.

3.  Thereafter, the veteran should be 
afforded a VA urology examination to 
determine the nature, extent and etiology 
of any penile disability, to include 
Peyronie's disease, and erectile 
dysfunction that may be present.  The 
claims file must be made available to the 
examiner; his or her attention is 
directed to the report of the June 1952 
separation examination, any additional 
service medical records that may be 
obtained pursuant to this remand, and 
private medical records dated in recent 
years pertaining to genitourinary 
disorders, to include Peyronie's disease 
and erectile dysfunction.  Such a review 
should be noted in the examination 
report.  Following the review of the 
claims file and the clinical evaluation, 
the examiner should opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that the veteran has any 
residuals of an in-service penile injury 
(in-service trauma is presumed as the 
veteran had combat duty), to include 
Peyronie's disease and erectile 
dysfunction.  Any indicated tests should 
be accomplished.  The clinician should 
provide a rationale for any opinion 
expressed.

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
is denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 

 In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




